Citation Nr: 0602555	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss, as of September 19, 2002, and a rating higher 
than 10 percent from July 20, 2005, onward.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  Prior to July 20, 2005, the veteran had level VII hearing 
in his right ear and level I hearing in his left ear.  

2.  Since July 20, 2005, he has had level XI hearing 
(deafness) in his right ear, but still level I hearing in his 
left ear.  


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
the bilateral hearing loss as of September 19, 2002, or for a 
rating higher than 10 percent from July 20, 2005, onward.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.86, Code 6100 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the December 2003 statement of the case, the 
various supplemental statements of the case, and the December 
2002 and undated RO letters to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).  Also obtained were records of 
his private treatment through June 2002, 


and he has been afforded two VA compensation examinations to 
assess the severity of his bilateral hearing loss - the 
determinative issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds 
that the duty to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  And his claim was 
reconsidered on several occasions after obtaining additional 
relevant evidence, most recently in September 2005.  So the 
Board finds no indication of prejudicial error in proceeding 
to a decision on the merits at this juncture.  See Mayfield, 
supra.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's bilateral hearing loss.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for an 
established service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  Consequently, the Board will evaluate the level 
of impairment due to the disability throughout the entire 
period since the effective date of the award, considering the 
possibility of a "staged" rating.  See Fenderson, 12 
Vet. App. at 125-26.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz).  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, VA's rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Percent 
discrimi
nation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI


XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII



As already alluded to, the veteran has been provided two VA 
compensation examinations during the course of his appeal, 
the first in March 2003 and another more recently in July 
2005.  The RO assigned an initial noncompensable (0 percent) 
rating for his bilateral hearing loss, effective from the 
date of receipt of his claim, September 19, 2002, and 
increased the rating to 10 percent effective from the date of 
the July 20, 2005 examination.

The veteran appeared at a personal hearing at the RO in June 
2005 and testified about how his hearing loss had affected 
his life, including a recent incident when he was struck by 
an automobile that he could not hear approaching.  

During the authorized VA audiological evaluation in March 
2003, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
70
75
90
90
81
Left
25
45
60
60
48

Speech audiometry revealed speech discrimination ability of 
60 percent in the right ear and of 94 percent in the left 
ear.  

When, as here, the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a), discussing exceptional patterns of 
hearing impairment.



Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Numeric Designations Based Solely
on Puretone Threshold Average -
Table VIa

During the more recent authorized VA audiological evaluation 
in July 2005, pure tone thresholds, in decibels, were as 
follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
80
85
90
95
85
Left
25
45
60
65
51

Speech audiometry revealed speech discrimination ability of 
12 percent in the right ear and of 92 percent in the left 
ear.  

As further support of his claim for a higher rating, the 
veteran submitted the report of a private audiological 
examination in June 2002.  The data on that report are in 
graphical format, which the Board cannot interpret.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In addition, it 
appears the examiner did not use the same testing methods 
prescribed by VA regulations.  Accordingly, that examination 
report cannot be used to establish the proper rating for the 
veteran's hearing loss.  

The hearing data obtained from the March 2003 VA examination 
reflect level VII hearing in the veteran's right ear, using 
either Table VI or VIa.  For his left ear, level I hearing is 
obtained.  These numeric scores are commensurate with a 
0 percent rating, based on that examination.  

Applying the audiometric data more recently obtained in July 
2005 yields level XI hearing in the veteran's right ear 
(i.e., profound deafness), but still level I hearing in his 
left ear.  So these scores, in turn, correlate to a 10 
percent rating - which is what he received shortly following 
that evaluation.  

The results of these two hearing evaluations do not support 
higher ratings than those currently assigned.

The Board has considered the veteran's contentions and sworn 
hearing testimony.  However, applying the available 
audiometric data to the above tables, the Board finds that 
the evidence does not warrant a compensable rating for 
bilateral hearing loss prior to the date of the July 2005 
examination.  Further, the Board finds that the data obtained 
on the July 2005 examination did not warrant more than a 10 
percent rating.  

Because the RO already has assigned a 0 percent rating for 
the period prior to July 20, 2005, and a higher 10 percent 
rating effective that date, that was tantamount to a 
"staged" rating as required by Fenderson.  At no time since 
the effective date of his award - when his initial 0 percent 
rating commenced, or since the effective date of his 
subsequent 10-percent rating, has the veteran had greater 
hearing loss than that assigned for each corresponding 
period.

The veteran has service-connected hearing loss in both ears 
(i.e., bilateral disability), so the Board need not consider 
the provisions of 38 C.F.R. § 3.383 (2005) requiring special 
consideration for paired organs and extremities.  See also, 
incidentally, Public Law (PL) 107-330 amending 38 U.S.C.A. § 
1160(a)(3) effective December 6, 2002.  Under this change in 
the law, 38 U.S.C.A. § 1160(a)(3) now requires consideration 
of deafness (partial or total) in a nonservice-connected ear 
in conjunction with the service-connected ear, if the hearing 
loss in the service-connected ear is 10 percent or more 
disabling.  See Veterans Benefits Administration (VBA) Fast 
Letter 03-11 (April 8, 2003).  Prior to this change in the 
law, 38 U.S.C.A. § 1160(a)(3) required total deafness in both 
ears for special consideration for paired organs and 
extremities under 38 C.F.R. § 3.383(a)(3).

In August 2004, 38 C.F.R. § 3.383 was also amended to reflect 
this change.  See 69 Fed. Reg. 48148 (Aug. 9 2004) (codified 
at 38 C.F.R. § 3.383(a)(3)).  Under the amended version, 
compensation is payable for a combination of 
service-connected and nonservice-connected disabilities in 
situations where "the hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of § 3.385 in the other ear."  This change became 
effective in December 2002.

In this particular case, as mentioned, the veteran's hearing 
loss is service connected in both ears (meaning bilateral) - 
not just in one ear (meaning unilateral).

Also note that, in exceptional cases, where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned that is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b)(1).  Here, though, the Board believes the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  
There is no indication he has ever been hospitalized for 
treatment of his bilateral hearing loss, much less 
frequently, since his separation from service.  Neither does 
the record reflect marked interference with his employment - 
meaning above and beyond that contemplated by his current 
ratings.  He has submitted no evidence of excessive time off 
from work due to the disability or of concessions made by his 
employer because of it.  There simply is no evidence of any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  



In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  In this case, for the reasons stated, the Board 
finds that the preponderance of the evidence is against the 
veteran's.  So the provisions of § 5107(b) and 38 C.F.R. 
§ 4.3 are not applicable.


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss prior to July 20, 2005, and a rating higher than 
10 percent since, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


